Citation Nr: 0506635	
Decision Date: 03/09/05    Archive Date: 03/21/05	

DOCKET NO.  03-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine, status post 
laminectomy.   

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee.   

3.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of repair of the right patellar 
tendon.   

4.  Entitlement to an evaluation in excess of 10 percent for 
postconcussion headaches with dizziness.   

5.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
July 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks increased evaluations for 
service-connected degenerative disc disease of the cervical 
spine, traumatic arthritis of the right knee, postoperative 
residuals of repair of the right patellar tendon, and 
postconcussion headaches with dizziness.  In addition, the 
veteran seeks entitlement to a permanent and total disability 
rating for pension purposes.  

In that regard, based upon a review of the claims folder, it 
would appear that the veteran was last afforded a VA 
examination for compensation and/or pension purposes in 
March 2002, approximately three years ago.  That examination, 
while for the most part adequate, does not in all instances 
present findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the disabilities at 
issue.  This is particularly the case with regard to the 
veteran's cervical spine.  Under the circumstances, the Board 
is of the opinion that an additional, more contemporaneous 
examination should be undertaken prior to a final 
adjudication of the veteran's current claims.  

The Board further notes that, on September 23, 2002, during 
the course of this appeal, there became effective new 
schedular criteria for the evaluation of service-connected 
intervertebral disc syndrome.  Those schedular criteria were 
again revised on September 26, 2003.  To date, neither the 
veteran nor his accredited representative has been provided a 
copy of the newly-revised regulations.  Nor have those 
regulations been considered in the adjudication of the 
veteran's current claim for an increased evaluation for 
service-connected degenerative disc disease of the cervical 
spine.  

The Board notes that, while in correspondence of March 2002, 
the veteran was provided notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), specifically, as the 
provisions of that act pertain to the issue of a permanent 
and total disability rating for pension purposes, that 
correspondence failed to address the appropriate "notice" and 
"duty to assist" provisions with regard to the current issues 
of increased evaluations.  Notwithstanding the issuance (in 
April 2003) of a Statement of the Case containing certain of 
the regulatory provisions pertaining to the VCAA, the RO has 
to date failed to provide the veteran and his representative 
with adequate notice of the VCAA, or of the information and 
evidence needed to substantiate his claims for increased 
ratings.  Such lack of notice constitutes a violation of the 
veteran's due process rights.  

With respect to the nonservice connected pension claim, the 
RO denied the claim because the veteran did not meet the 
disability percentage requirements.  However, the Board notes 
that the veteran does not appear to have qualifying wartime 
service.  The evidence shows the veteran served from 
September 1976 to July 1987.   

Under 38 C.F.R. § 3.3 basic entitlement to pension exists if 
a veteran served in the active military, naval, or air 
service for 90 days or more during a period of war; or served 
in the active military, naval, or air service during a period 
of war and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).  In addition, the period of 
war for the Persian Gulf War begins August 2, 1990.

While the evidence of record indicates that the veteran has 
not served during a period of war and therefore does not meet 
the minimum basic eligibility requirements, the RO did not 
deny the claim on this basis, and the statement of the case 
did not include the pertinent laws and regulations for a 
denial due to the lack of basic eligibility.  Although 
unlikely, it is possible that the veteran could present 
evidence of subsequent active service that could establish 
basic eligibility.  Thus, a remand is required for the RO to 
provide a supplemental statement of the case containing the 
basic eligibility requirements for pension, and to provide 
the veteran an opportunity to submit evidence and argument on 
this point.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is complete 
with respect to the claims for increase.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2004) are fully 
complied with and satisfied.  

The veteran should also be advised to 
submit any evidence showing he served on 
active duty for 90 days during a period 
of war (i.e. prior to May 7, 1975 or 
after August 2, 1990).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2002, the date of the 
most recent VA examination for 
compensation and pension purposes, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3.  The veteran should then be afforded 
additional orthopedic and neurological VA 
examinations, in order to more accurately 
determine the current severity of the 
service-connected disabilities at issue.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination 
of the veteran's cervical spine and right 
knee, the appropriate examiner should 
identify and describe any current 
symptomatology, to include functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner(s) 
should, additionally, discuss factors 
associated with disability, such as 
objective indications of pain on pressure 
or manipulation, muscle spasm, or "flare-
ups" associated with the veteran's 
service-connected cervical spine and/or 
right knee disability.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such "flare-ups" should be described.  

Finally, the appropriate examiner should 
specifically comment as to the frequency 
of incapacitating episodes associated 
with the veteran's service-connected 
cervical spine disability, to include a 
specific statement as to whether the 
veteran has suffered incapacitating 
episodes having a total duration of at 
least four weeks, but less than six 
weeks, during the past 12 months, or 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  For purposes of 
evaluation, an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a 
physician.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and be given the opportunity 
to respond thereto.  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a statement of the case 
in April 2003, to include the pertinent 
laws regarding basic eligibility 
requirements for nonservice connected 
pension.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


